DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soryal et al. (US 10,467,893) in view of Lund et al. (US 2021/0056852).
Regarding claims 1, 11, Soryal discloses a method for pedestrian crossing alert (abstract), the method comprises: receiving, by a vehicle computerized system, pedestrian crossing indicators (green to yellow to red) (col. 6, lines 48-65); processing the sensed information, wherein the processing comprises searching for at least one of the pedestrian crossing indicators (col. 7, lines 58-64); autonomously determining (col. 4, lines 27-33), and generating an alert when determining that the vehicle is approaching the pedestrian crossing (col. 7, lines 58-64).
    Soryal discloses all the limitations set forth above but fails to explicitly disclose obtaining sensed information regarding an environment of the vehicle; when finding the at least one of the pedestrian crossing identifiers, that the vehicle is approaching a pedestrian crossing.
   However, Lund discloses obtaining sensed information regarding an environment of the vehicle (page 8, [0090]); when finding the at least one of the pedestrian crossing identifiers, that the vehicle is approaching a pedestrian crossing (page 16, [0189-0190]).

   Regarding claim 19, Soryal discloses wherein a pedestrian crossing indicator identifies a pedestrian crossing that (a) appears or occurs at a first probability in a pedestrian crossing (green light) and (b) appears or occurs outside a pedestrian crossing at a second probability (red light), the second probability is significantly lower than the first probability (the red light is lower than the green light) (emphasize added) (col. 6, lines 48-65).

Allowable Subject Matter
Claims 2-10, 12-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
 obtaining a second group of untagged videos that were obtained at multiple conditions, wherein an untagged video is a video that is without a pedestrian crossing tag; generating signatures of at least (a) pedestrian crossing tagged video frames and (b) at least some video frames of the second group of untagged videos; clustering the signatures to provide signature clusters, wherein the signature clusters comprise different signature clusters for different pedestrian crossing types; selecting video segments of the second group of untagged videos, wherein each selected video segment is acquired before reaching a pedestrian crossing and in timing proximity to the reaching of the pedestrian crossing; determining pedestrian crossing identifiers based on the selected video segments and on unselected segments of the second group of untagged video; and searching in the second group of untagged videos, for identified .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Censo et al. (US 2015/0190284) discloses earplug for selectively providing sound to a user.
Burciu (US 2015/0071457) discloses Bluetooth earplugs.
Liu et al. (US 2014/0288453) discloses heart rate detection apparatus.
Huang (US 2010/0035648) discloses earplug with alarm…………same.
Proebsting (US 2004/0257233) discloses infant….ear insert.
Shields (US 2002/0181336) discloses portable timer alarm.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DP
February 4, 2022

                                                               /DANIEL PREVIL/                                                               Primary Examiner, Art Unit 2684